United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                  No. 98-2654
                                 ___________
John T. Reisenauer,                     *
                                        *
             Appellant,                 *
                                        *    Appeal from the United States
      v.                                *    District Court for the
                                        *    District of North Dakota.
Kenneth S. Apfel, Commissioner of       *
Social Security,                        *        [UNPUBLISHED]
                                        *
             Appellee.                  *

                                    ___________

                          Submitted: June 4, 1999
                              Filed: June 17, 1999
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       John T. Reisenauer appeals from the district court’s1 order affirming the denial
of disability insurance benefits. We affirm.

      At a hearing before an administrative law judge (ALJ), Reisenauer testified that
he suffers from a low back injury and chronic pain, and has muscle spasms, spinal



      1
       The HONORABLE PATRICK A. CONMY, United States District Judge for
the District of North Dakota.
stenosis, herniated discs, and discogenic disease. Following the hearing, the ALJ found
the medical evidence failed to establish the existence of any listed impairment.
Considering the factors set forth in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.
1984), the ALJ discredited Reisenauer’s subjective complaints of disabling pain,
finding them inconsistent with the objective medical evidence, and noting that
Reisenauer’s pain medication, treatment, and physical therapy helped alleviate his pain
and caused few side effects, and that he had not stopped working due to an impairment
but because he was laid off. The ALJ concluded that Reisenauer retained the residual
functional capacity to perform medium work, could perform his past relevant work
which involved sedentary to light exertion, and was not disabled.

       On appeal, Reisenauer argues the ALJ erred in finding his subjective complaints
of pain were not credible and in concluding he could return to his past relevant work.
We conclude that substantial evidence in the record supports the ALJ’s decision, even
considering the new evidence Reisenauer had submitted to the Appeals Council. See
Nelson v. Sullivan, 966 F.2d 363, 366 (8th Cir. 1992) (standard of review).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-